Citation Nr: 1718973	
Decision Date: 05/30/17    Archive Date: 06/06/17

DOCKET NO.  11-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to an increased rating for left knee chondromalacia (left knee disability), currently evaluated at 10 percent disabling.

3. Entitlement to an increased rating for lateral laxity (instability), currently evaluated at 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to June 1987, from August 2004 to January 2006, and from August 2008 to October 2009 with additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge and a transcript of the proceeding is associated with the claims file.

These matters were previously remanded by the Board in February 2014 and March 2016. As will be discussed further below, pertaining to the issue of entitlement to service connection for bilateral hearing loss, the Board finds that there has been substantial compliance with its Remand directives, and this matter is now properly returned to the Board for adjudication. See Stegall v. West, 11 Vet. Ap. 268 (1998). However, pertaining to the issues of entitlement to an increased rating for left knee chondromalacia (left knee disability), currently evaluated at 10 percent disabling, and entitlement to an increased rating for lateral laxity (instability), currently evaluated at 20 percent disabling, the Board finds that an additional Remand is necessary for further development and adjudication.

Following the March 2016 Remand, the AOJ readjudicated the issue of entitlement to an increased rating for left knee chondromalacia (left knee disability), currently evaluated at 10 percent disabling, and in a December 2016 rating decision, separately granted service connection for left knee lateral laxity (instability), evaluated at 20 percent disabling. Because the original issue on appeal was claimed as entitlement to an increased rating for left knee disability, the Board considers the issue currently on appeal to include the separately granted issue of left knee lateral laxity (instability), currently evaluated at 20 percent disabling, as reflected on the cover-page of this decision.

The issues of entitlement to an increased rating for left knee chondromalacia (left knee disability), currently evaluated at 10 percent disabling, and entitlement to an increased rating for lateral laxity (instability), currently evaluated at 20 percent disabling, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The Veteran does not have bilateral hearing loss considered to be a disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or aggravated by active service; nor may it be so presumed. 38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits. Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Letters dated August 2006 and November 2009, issued prior to the decision on appeal, discussed the evidence necessary to support a claim for service connection and the Veteran was informed of the allocation of responsibilities between himself and VA. The Veteran was also advised of the manner in which VA determines disability ratings and effective dates. The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. 

With respect to VA's duty to assist, service treatment records, military personnel records, and VA treatment records have been associated with the record. A VA audiological examination was conducted in January 2007, an addendum opinion was furnished in March 2008, and an additional audiological examination was conducted in October 2016. The Board finds that the examinations are adequate in that it was conducted by a skilled clinician who reviewed the record, interviewed the Veteran, and performed an appropriate examination. The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations. 

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal as to the issue of service connection for a bilateral ear hearing loss disability.

II. Stegall Compliance

As noted in the Introduction, this matter was previously remanded by the Board in February 2014 and March 2016. 

The February 2014 Remand directed the AOJ to schedule a hearing. In accordance with the February 2014 Remand instructions, the Veteran was scheduled for a hearing, which was held before the undersigned Veterans Law Judge on November 2015. Therefore, there has been substantial compliance with its February 2014 Remand. See Stegall, 11 Vet. App. at 271.

The March 2016 Board Remand directed the AOJ to obtain any updated VA and private treatment records. Accordingly, VA treatment records dated from December 2015 to December 2016 have been added to the record.

The March 2016 Remand also directed the AOJ to schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's hearing loss. Accordingly, the Veteran was afforded a VA examination of his bilateral hearing loss in October 2016. The examiner reviewed the Veteran's claims file, interviewed and examined the Veteran in person, and performed all necessary testing. The examiner provided all results and determined the current nature of the Veteran's hearing loss. 

Last, the AOJ provided the Veteran with a supplemental statements of the case (SSOC) in December 2016, as directed in the Remand instructions.

Therefore, the Board finds that there has been substantial compliance with its prior Remands' directives. See Stegall, 11 Vet. App. at 271. (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

III. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2014). Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Some chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within one year of the date of separation from service. 38 U.S.C.A. §§ 1101 (3), 1112(a); 38 C.F.R. §§ 3.307 (a), 3.309(a). 

With specific regard to service connection claims for hearing loss, VA regulations stipulate that hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2016).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted. The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley v. Brown, 5 Vet. App. 155 (1993). 

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends he is entitled to service connection for a bilateral hearing loss disability. For the reasons stated below, namely because there is not a current hearing loss disability as defined by pertinent VA regulation, the Board finds that service connection for a bilateral hearing loss disability is not warranted on a direct or presumptive basis.

The Veteran states that he experienced significant military acoustic trauma from a combination of gunfire and explosions. The Veteran asserts that ear protection was not always available. In a November 2007 statement, the Veteran's wife, S. R., stated that her husband does not hear very well. At the November 2015 Travel Board hearing, the Veteran testified that during service he served as an infantryman and as an armor crewman, which included riding around in am M1 Tank. The Veteran testified that an M1 tank is very loud, especially when also firing a main gun or the machine gun. The Veteran further testified that he experienced acoustic trauma while deployed in Iraq, and that his hearing has gotten worse. The Veteran's military personnel records confirm that the Veteran served as an M1 armor crewman and as an infantryman, and that he served in Iraq.

Medical evidence of record includes service treatment records, VA treatment records, and VA examinations. The record includes the results of several audiograms, many of which were conducted while in service. Service treatment records are silent for any complaints or diagnosis of hearing loss. In fact, as will be discussed below, all audiology examinations of record are negative for a diagnosis or finding of bilateral hearing loss as defined for VA purposes. 

A December 1983 enlistment examination includes an audiogram. Puretone thresholds in decibels measured as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
0
0
RIGHT
0
0
0
0
0
Speech recognition scores for the Maryland CNC Test were not reported.

Of record is also a March 1987 audiogram. Puretone thresholds in decibels measured as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
10
0
5
5
10
RIGHT
10
5
0
0
0
Speech recognition scores for the Maryland CNC Test were not reported.

Service treatment records contain a January 1991 audiogram for purposes of enlistment in the National Guard. Puretone thresholds in decibels measured as follows: 



HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
5
5
RIGHT
0
0
0
0
0
Speech recognition scores for the Maryland CNC Test were not reported.

A January 1996 service treatment record includes a medical examination that notes left ear timopau fluid and includes an audiogram. Puretone thresholds in decibels measured as follows: 



HERTZ



500
1000
2000
3000
4000
LEFT
5
10
5
5
10
RIGHT
10
0
0
0
0
Speech recognition scores for the Maryland CNC Test were not reported.

Service treatment records contain an additional audiogram dated in May 2000. Puretone thresholds in decibels measured as follows: 



HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
10
15
RIGHT
10
10
5
5
5
Speech recognition scores for the Maryland CNC Test were not reported.

Service treatment records include a July 2004 audiogram. Puretone thresholds in decibels measured as follows: 



HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
10
5
RIGHT
10
5
5
0
5
Speech recognition scores for the Maryland CNC Test were not reported.

Service treatment records also contain an August 2004 audiogram. The examination noted routine noise exposure. Puretone thresholds in decibels measured as follows: 



HERTZ



500
1000
2000
3000
4000
LEFT
5
5
20
20
5
RIGHT
10
15
5
5
5
Speech recognition scores for the Maryland CNC Test were not reported.

The Veteran was afforded a VA examination of his bilateral hearing loss in December 2006. Puretone thresholds in decibels measured as follows: 



HERTZ



500
1000
2000
3000
4000
LEFT
10
15
15
20
30
RIGHT
10
15
15
20
25
The Veteran's December 2006 VA examination also returned a speech recognition scores of 96 percent for the left and right ears' Maryland CNC Test. 

In January 2007, a VA examiner examined the Veteran and reviewed the Veteran's file, to include the December 2006 audiogram results. The January 2007 examiner reported that examination revealed both external auditory canals and tympanic membranes to be normal in appearance. The examiner found that the December 2006 VA audiogram revealed normal audiometric thresholds present in the right ear, with a minimal threshold shift of 30 decibels present only at 4000 Hertz in the left ear. However, the VA examiner concluded that audiometric thresholds were normal for rating purposes in both ears, including the left ear. The examiner noted that he was unable to determine whether or not the threshold shift in the left ear might have been incurred while on active duty because the claims folder was not sent to him for review. The examiner also noted that the Veteran assembles helicopter blades for a living, but that the Veteran asserts that this is not a noisy environment and that the Veteran denied any acoustic trauma following service.

An August 2007 VA treatment record includes a TBI screening consult, during which the Veteran reported having severe hearing difficulty. The treatment record indicates that the Veteran reports having had an IED blast exposure from 100 m away, and that he was experiencing mild left neurosensory hearing loss.

A March 2008 VA addendum opinion was provided. The examiner opined as to the following: "From my review of SMR'S in the claims folder, I am unable to determine one way or another whether or not the 30dB threshold shift noted in only left ear at only 4K was incurred during the Veteran's last deployment. Since there is no clear and convincing evidence to rebut, one must assume that the 30 dB shift was at least as likely as not incurred while in combat in Iraq." Therefore, the examiner did find that the Veteran's complaint of tinnitus could be related to combat acoustic trauma.

Service treatment records include an audiogram in February 2008. Puretone thresholds in decibels measured as follows: 



HERTZ



500
1000
2000
3000
4000
LEFT
5
5
15
25
25
RIGHT
15
15
5
10
15
Speech recognition scores for the Maryland CNC Test were not reported.

A May 2009 VA treatment record notes environmental exposure to noise, and post-service noise exposure working with helicopters, but use of earplugs. An audiogram was performed, producing puretone thresholds in decibels as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
15
15
15
25
30
RIGHT
15
15
10
10
15
The Veteran's May 2009 audiogram also returned speech recognition scores of 100 percent for the right ear and 96 percent for the let ear.

Service treatment records include an audiogram in August 2009. Puretone 
thresholds in decibels measured as follows: 



HERTZ



500
1000
2000
3000
4000
LEFT
10
5
15
25
35
RIGHT
15
10
5
15
20
Speech recognition scores for the Maryland CNC Test were not reported. The service treatment record notes post-deployment, steady noise exposure. The examiner concluded that the Veteran's results did not indicate significant change since the reference February 2008 audiogram.

The Veteran was also afforded a VA examination of his bilateral hearing in January 2010. Puretone thresholds in decibels measured as follows: 



HERTZ



500
1000
2000
3000
4000
LEFT
10
10
10
20
20
RIGHT
10
10
5
5
15
The Veteran's January 2010 VA examination also returned a speech recognition score result of 100 percent for the left and right ears' Maryland CNC Test. 

At the January 2010 VA examination, the Veteran reported that he finds himself having trouble hearing and needs to ask people to repeat themselves. Again, the Veteran asserted significant military noise exposure from gunshots and IEDs while working as an infantry platoon leader. The examiner noted "some significant non-military occupational noise exposure" from working with helicopters, but reported that the Veteran contends the has used hearing protection. The Veteran asserts that his hearing problems began while in service in January 2005 and that he believes it got worse during the most recent deployment. However, the examiner concluded that the Veteran's hearing is within normal limits in both ears between the 250 Hertz and 6000 Hertz frequencies, with a demonstration of excellent word recognition bilaterally. 

An April 2012 audiogram showed puretone thresholds in decibels measured as follows: 



HERTZ



500
1000
2000
3000
4000
LEFT
5
5
10
20
40
RIGHT
10
10
10
10
15
Speech recognition scores for the Maryland CNC Test were not reported.

A January 2011 audiogram showed puretone thresholds in decibels measured as follows: 



HERTZ



500
1000
2000
3000
4000
LEFT
15
0
5
15
15
RIGHT
10
10
0
5
10
Speech recognition scores for the Maryland CNC Test were not reported.

In accordance with the Board's March 2016 Remand, the Veteran was afforded a VA examination of his bilateral hearing in October 2016. Puretone thresholds in decibels measured as follows:



HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
20
25
RIGHT
5
10
5
15
20
The Veteran's October 2016 VA examination also showed a speech recognition score result of 94 percent for the right ear's Maryland CNC Test and a speech recognition score result of 96 percent for the left ear's Maryland CNC Test. 

The October 2016 VA examiner noted that use of word recognition score is appropriate for this Veteran in both ears. The examiner found sensorineural hearing loss in both ears, but noted that the Veteran's impaired hearing does not meet the criteria to be considered a disability for VA purposes. The examiner concluded that there is no hearing loss in either ear in the 500-4000 Hertz range, but that there is hearing loss in both ears above the 4000 Hertz. However, as previously noted, for VA purposes, the diagnosis of hearing impairment is based upon testing at the frequency ranges of 500, 1000, 2000, 3000, and 4000 Hertz.

The October 2016 VA examiner reported that the Veteran's claims folder was reviewed, and that the Veteran's entrance examination in December 1983 indicates hearing within normal limits at ratable frequencies. Pertaining to the right ear, the examiner noted that upon separation examination in April 2010, the Veteran's hearing was within normal limits at ratable frequencies, but there was a significant decrease in hearing at the 6000 Hertz during active military service, consistent with military noise exposure. Therefore, the examiner found a permanent positive threshold shift of the right ear.

Pertaining to the left ear, the examiner again noted the examination upon entrance and upon separation, and concluded that the Veteran's hearing upon separation was within normal limits at 500 to 3000 Hertz, with mild hearing loss at 4000 to 6000 Hertz. "A significant decrease in hearing was observed at 4K Hz-6K Hz during active military service consistent with military exposure." Therefore, the examiner found a permanent positive threshold shift of the left ear, but the Board notes that the examiner did not check the box for, significant change in hearing thresholds in service.

Nevertheless, given the medical evidence of record, to include audiological examinations found in VA treatment records, VA examinations, and service treatment records, the Board finds that the Veteran's bilateral hearing loss has not reached the level of disability for VA purposes outlined in 38 C.F.R. § 3.385. His auditory threshold results for the relevant frequencies have consistently measured less than 40 decibels, the thresholds for at least three of the relevant frequencies have consistently measured less than 26 decibels, and the speech recognition scores for the Maryland CNC Test have consistently measured not less than 94 percent. Id.

As none of the criteria delineated in 38 C.F.R. § 3.385 have been met, the Board finds that the Veteran's bilateral hearing loss is not disabling for VA purposes. See 38 C.F.R. § 3.385. To the extent that the January 2007 and March 2008 VA examiners note a left ear minimal threshold shift related to service, and to the extent that the October 2016 VA examiner notes hearing loss in both ears with a permanent threshold shift in both ears, all VA examinations specifically note that the Veteran's degree of bilateral hearing loss does not meet the objective criteria for VA service connection purposes. The data as to the level of auditory acuity is uncontroverted. 

The Board also notes that the record does not contain any audiometric evidence of a bilateral ear hearing loss disability at any point during the appeal. As such, the Veteran does not have a current disability under the law, and as a result, service connection for a bilateral hearing loss disability cannot be granted. Brammer, 3 Vet. App. at 223.

Further, as there is no current disability, service connection on a presumptive basis or based on continuity of symptomatology is also not warranted. See 38 C.F.R. §§ 3.307, 3.309; Brammer, 3 Vet. App. 223; Walker, 708 F.3d 1331. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

As noted in the Introduction, this matter was previously remanded by the Board in March 2016. In accordance with the Remand directives, the Veteran was afforded a VA examination of his left knee disability in October 2016. However, after a review of the October 2016 VA examination, the Board finds that remand is necessary for an additional VA examination. 

According to Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), VA musculoskeletal examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and if possible, with range of motion measurements of the opposite undamaged joint. Therefore, after a review of the VA examination report, the Board finds that a remand is necessary to provide the Veteran with an additional VA examination that tests the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. Thus, the issues of entitlement to an increased rating for left knee chondromalacia (left knee disability), currently evaluated at 10 percent disabling, and entitlement to an increased rating for lateral laxity (instability), currently evaluated at 20 percent disabling, are both remanded, as a new examination may yield new evidence regarding these service-connected disabilities.

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA and/or private treatment records. Should such exist, associate them with the record.

2. After the above has been completed, the RO should schedule an appropriate VA examination to determine the current severity and symptomatology of the Veteran's service-connected left knee, to include the Veteran's left knee chondromalacia and lateral laxity (instability). The claims folder and this remand must be made available to the examiner for review, and the examination report must reflect that such a review was undertaken. 

The examiner is to specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint. The examiner is to describe the Veteran's symptoms associated with the Veteran's left knee, to include the Veteran's left knee chondromalacia and lateral laxity (instability), and note the impact, if any, on the Veteran's social and occupational functioning. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3. Ensure that the examination report is adequate. If it is deficient in any manner, return the report to the examiner as inadequate. Then, after conducting any other development deemed necessary, readjudicate the Veteran's claim. If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


